34.810(2).     Appellant's petition was procedurally barred absent a
                     demonstration of good cause and actual prejudice.          See NRS 34.726(1);
                     NRS 34.810(1)(b); NRS 34.810(3).
                                   In an attempt to demonstrate good cause to overcome the
                     procedural bars, appellant claimed that he received ineffective assistance
                     of counsel because counsel failed to inform him regarding the statute of
                     limitations for murder, and that because there is no statute of limitations
                     for murder, he still has "rights to legal recourse." Appellant failed to
                     demonstrate good cause because he failed to demonstrate that an
                     impediment external to the defense prevented him from raising his claims
                     in a timely petition. Hathaway v. State, 119 Nev. 248, 502, 71 P.3d 503,
                     506 (2003).
                                   Appellant's argument regarding the statute of limitations
                     providing unlimited chances to challenge his conviction was meritless.
                     The procedural bars are mandatory, State v. Eighth Judicial Dist. Court
                     (Riker), 121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005), and apply
                     regardless of the nature of conviction or statute of limitations for the crime
                     convicted of. Therefore, counsel had no duty to inform appellant regarding
                     the statute of limitations. Accordingly, the district court did not err in
                     denying this petition as procedurally barred, and we
                                   ORDER the judgment of the district court AFFIRMED.




                                                     )921
                                                Gibbon                      '
                                                                                C.J.




                                    &feu                 J.
                     Pickering                                    Saitta
                                           uy
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    cgat9
                    cc: Hon. Douglas Smith, District Judge
                         Pachalo Crispin Chipeta
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A -   es.